Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1st October 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of parent U.S. Patent No. 10,116,360 B2; and, over claims 1 – 20 of parent U.S. Patent No. 10,840,979 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current continuation application claims and the parent patents claims involve limitations of:
“a method for performing a frame exchange sequence including an uplink multi-user (UL MU) transmission by an access point (AP) in a wireless local area network, the method comprising: acquiring a transmission opportunity (TXOP) for initiating the frame exchange sequence; determining whether a time required for the frame exchange sequence that exceeds a TXOP limit; transmitting a trigger frame to one or more stations (STAs) when the time required for the frame exchange sequence was determined not to exceed the TXOP limit; and when the time required for the frame exchange sequence was determined to exceed the TXOP limit: adjusting a duration value of the UL MU transmission included in the trigger frame to meet the TXOP limit; and transmitting the trigger frame with the adjusted duration value of the UL MU transmission to the one or more STAs.”	and,
“a method of facilitating a wireless communication in a wireless local area network, the method comprising: acquiring a transmission opportunity (TXOP) for initiating a frame exchange sequence that includes a trigger frame, an uplink frame and a control response frame; determining whether the frame exchange sequence is valid; and transmitting the trigger frame to one or more stations (STAs) after the frame exchange sequence is determined to be valid, wherein the frame exchange sequence is valid when transmission of the uplink frame and the control response frame is less than or equal to a TXOP limit, and wherein the trigger frame includes an adjusted duration value of the transmission of the uplink frame to meet the TXOP limit when the transmission of the uplink frame and the control response frame exceed the TXOP limit.”
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 9, 10 – 14 and 15 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merlin et al (US 2015/0063318 A1).
Claim 10 (similarly Claims 1 and 15). Merlin shows a station for facilitating multi-user communication in a wireless network (figs. 1 and 3: UT wireless device), the station comprising:  	one or more memories (fig. 3: memory 306); and  	one or more processors coupled to the one or more memories (fig. 3: processor 304), the one or more processors configured to cause:  	acquiring a transmission opportunity (TXOP) for initiating a frame exchange sequence that includes a trigger frame, an uplink frame and a control response frame (fig. 10 and [0088]: the UT Info 1030 field may include an AID or MAC address field 1032 which identifies a UT, a number of spatial streams field (Nss) 1034 field which indicates the number of spatial streams a UT may use (in an UL-MU-MIMO system), a Time Adjustment 1036 field which indicates a time that a UT should adjust its transmission compared to the reception of a trigger frame (the CTX in this case), a Power Adjustment 1038 field which indicates a power backoff a UT should take from a declared transmit power, a Tone Allocation 1040 field which indicates the tones or frequencies a UT may use (in a UL-FDMA system), an Allowed TID 1042 field which indicates the allowable TID, an Allowed TX Mode 1044 field which indicates the allowed TX modes, and a MCS 1046 field which indicates the MCS the UT should use);  	determining whether the frame exchange sequence is valid (fig. 21); and  	transmitting the trigger frame to one or more stations (STAs) when the frame exchange sequence is determined to be valid ([0103]: the dashed arrows in FIG. 21 indicate the change in transmission duration resulting from the user terminal 120 decreasing the level of aggregation and decreasing the data rate for the data for transmission 2106 to produce the PPDU 2110 as transmitted by the user terminal 120), wherein  	the frame exchange sequence is valid when transmission of the uplink frame and the control response frame do not exceed a TXOP limit ([0103]: a user terminal 120 increasing its transmission data rate, increasing its level of aggregation, and adding fill data 2108 to fit a target transmission duration 2120 for a UL-MU-MIMO transmission during a transmission opportunity), and wherein  	the trigger frame includes an adjusted duration value of the transmission of the uplink frame to meet the TXOP limit when the transmission of the uplink frame and the control response frame exceed the TXOP limit ([0103]: as shown in FIG. 21, the user terminal 120 may have planned data for transmission 2106 that, when transmitted, would have a planned transmission duration that exceeds the target transmission duration 2120 wherein the user terminal 120 may increase a level of data aggregation in an A-MPDU or an A-MSDU and may transmit the data 2006 and fill data 2008 at a higher data rate (e.g. by adjusting its MCS) to fit the target transmission duration 2120).

Claim 11 (similarly claims 11 and 16). Merlin shows the station of claim 10, wherein the one or more processors are configured to cause:  	determining that the frame exchange sequence is not valid when the transmission of the uplink frame and the control response frame exceed the TXOP limit ([0103]: as shown in FIG. 21, the user terminal 120 may have planned data for transmission 2106 that, when transmitted, would have a planned transmission duration that exceeds the target transmission duration 2120), wherein  	the frame exchange sequence is not initiated when the trigger frame excludes the adjusted duration value of the transmission of the uplink frame (if the transmission duration needs to be adjusted prior to transmission, then the un-adjusted transmission will not be initiated).

Claim 12 (similarly claims 12 and 17). Merlin shows the station of claim 10, wherein the one or more processors are configured to cause:  	when the time required for the frame exchange sequence exceeds the TXOP limit:  	adjusting a duration value of the transmission of the uplink frame included in the trigger frame to meet the TXOP limit ([0103]: the user terminal 120 may have planned data for transmission 2106 that, when transmitted, would have a planned transmission duration that exceeds the target transmission duration 2120 wherein the user terminal 120 may increase a level of data aggregation in an A-MPDU or an A-MSDU and may transmit the data 2006 and fill data 2008 at a higher data rate (e.g. by adjusting its MCS) to fit the target transmission duration 2120).

Claim 4. Merlin shows the method of claim 1, wherein the frame exchange sequence comprises:  	receiving an UL MU Physical layer Protocol Data Unit (PPDU) in response to the trigger frame, wherein the UL MU PPDU corresponds to the uplink frame (fig. 6 and [0071]: an operation mode of UL-MU-MIMO transmissions in which user terminals 120A and 120B may receive a CTX message 402 from an AP 110 wherein the CTX message 402 may indicate a time (T) 406 after the end of the PPDU carrying the CTX message 402 for the user terminals 120A and 120B to transmit UL-MU-MIMO transmissions); and  	transmitting a downlink (DL) PPDU including acknowledgement information of the UL MU PPDU ([0085]: the acknowledgments messages 810A-C may be transmitted at least partially concurrently using either DL-MU-MIMO or DL-FDMA), wherein  	the DL PPDU including the acknowledgement information corresponds to the control response frame (see above).

Claim 5. Merlin shows the method of claim 4, wherein:  	the trigger frame includes information to identify the one or more STAs transmitting the UL MU PPDU and information allocation resources for the UL MU PPDU ([0088]: UL-MU-MIMO and UL FDMA operations can be jointly performed by specifying to a UT both the spatial streams to be used and the channel to be used, in which case both fields are present in the CTX, in this case, the Nss indication is referred to a specific tone allocation).

Claim 6. Merlin shows the method of claim 4, wherein the time required for the frame exchange sequence corresponds to the time required for transmitting the trigger frame, 	the UL MU PPDU and the DL PPDU plus a plurality of Short InterFrame Space (SIFS) intervals (fig. 6 and [0071]: SIFS).

Claim 7. Merlin shows the method of claim 4, wherein the trigger frame includes DL MU data transmissions for the one or more STAs, and wherein  	the UL MU PPDU includes acknowledgement information of the DL MU data transmissions (fig. 8: ACKS).

Claim 13 (similarly claims 13 and 18). Merlin shows the station of claim 10, wherein the one or more processors are configured to cause:  	transmitting a beacon frame including information indicating one or more target transmission times of one or more trigger frames that allocates resources for the transmission of the uplink frame ([0077]: the AP 110 may indicate the value of the contention parameters in a beacon, in an association response or through a management frame… the AP 110 may provide a delay timer that prevents a user terminal 120 from transmitting for a certain amount of time after each successful UL-MU-MIMO TXOP or after each RTX, RTS, PS-poll, or QoS null frame; [0092]: the scheduled times may be indicated by the AP 110 to the user terminals 120 by using a restricted access window (RAW) indication in a beacon which indicates a time reserved for a group of user terminals 120 to access the medium, a target wake time (TWT) agreement with each user terminal 120 which indicates to multiple user terminals 120 to be awake at the same time to take part in a UL-MU-MIMO transmission, or information in other fields).

Claim 14 (similarly claims 14 and 19). Merlin shows the station of claim 10, wherein the one or more processors are configured to cause:  	adjusting a duration of the TXOP without crossing a target transmission time of the trigger frame ([0103]: the user terminal 120 may have planned data for transmission 2106 that, when transmitted, would have a planned transmission duration that exceeds the target transmission duration 2120 wherein the user terminal 120 may increase a level of data aggregation in an A-MPDU or an A-MSDU and may transmit the data 2006 and fill data 2008 at a higher data rate (e.g. by adjusting its MCS) to fit the target transmission duration 2120).

Claim 20. Merlin shows the non-transitory computer-readable storage medium of claim 15, wherein the operations comprise:  	receiving an UL MU Physical layer Protocol Data Unit (PPDU) in response to the trigger frame, wherein the UL MU PPDU corresponds to the uplink frame (fig. 6 and [0071]: an operation mode of UL-MU-MIMO transmissions in which user terminals 120A and 120B may receive a CTX message 402 from an AP 110 wherein the CTX message 402 may indicate a time (T) 406 after the end of the PPDU carrying the CTX message 402 for the user terminals 120A and 120B to transmit UL-MU-MIMO transmissions); and  	transmitting a downlink (DL) PPDU including acknowledgement information of the UL MU PPDU ([0085]: the acknowledgments messages 810A-C may be transmitted at least partially concurrently using either DL-MU-MIMO or DL-FDMA), wherein  	the DL PPDU including the acknowledgement information corresponds to the control response frame (see above), wherein the time required for the frame exchange sequence corresponds to the time required for transmitting the trigger frame ([0088]: a Time Adjustment 1036 field which indicates a time that a UT should adjust its transmission compared to the reception of a trigger frame (the CTX in this case); [0098]: indicate the MCS adjustment for each the user terminal 120 in the trigger frame or each user terminal 120 may determine its MCS adjustment itself),  	the UL MU PPDU and the DL PPDU plus a plurality of Short InterFrame Space (SIFS) intervals (fig. 6 and [0071]: SIFS).
---------- ---------- ---------- 
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Kairouz et al, US 2016/0037364 A1: a method of interference management for a wireless device in a wireless communication system may comprise monitoring a packet error metric associated with transmissions over a communication channel of the wireless communication system, modifying a packet size attribute associated with MPDUs processed at the wireless device, identifying a bursty interference condition on the communication channel based on a change in the packet error metric in response to the modified packet size attribute, and generating a bursty interference indicator based on the identification of the bursty interference condition.
2. Nakajima et al, US 2008/0002615 A1: a wireless communication apparatus performs bi-directional communication with an initiator wherein the apparatus is allocated an allocation period for data transmission from the initiator (see [0258]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        4th June 2022